ORDER

PER CURIAM.
The Department of Social Services (“DSS”) appeals from the judgment reducing its lien on amounts recovered by Matthew Keenoy (“Child”) for injuries sustained by him. Medicaid had provided medical services to Child, and DSS’s lien arises from its statutory right to reimbursement for monies recovered by Medicaid recipients from parties liable for their injuries. DSS essentially claims that the *600court erroneously reduced the lien amount in that it failed to consider a prior settlement received by Child and because Child failed to notify and cooperate with DSS regarding his efforts to recover from two insurance companies for his injuries. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).